Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Liquor Authority dated July 25, 1984, which, after a hearing, found the petitioner guilty of two counts of violating Alcoholic Beverage Control Law § 106 (6) and 9 NYCRR 53.1 (q), in that it permitted the licensed premises to be a source of "noise, disturbance, misconduct [and/or] disorder” and "a focal point for police attention” as a result of the acts of "noise, disturbance, misconduct, [or] disorder”, and suspended the petitioner’s liquor license for a total of 40 days, 25 days to be served forthwith and 15 days to be deferred, and ordered the forfeiture of its bond in the sum of $1,000. By order of this court dated January 13, 1986, the matter was remitted to the respondent for preparation of a report explaining the basis for the conclusion that the petitioner was guilty of the second charge, and the proceeding was held in abeyance in the interim (Matter of Jimmy Daze Inn v New York State Liq. Auth., 116 AD2d 579). A meeting of the respondent was held on April 23, 1986, and findings of fact were set forth.
Determination confirmed, and proceeding dismissed on the merits, with costs.
We find ample support in the record for the determination that the petitioner was guilty of both charges. Moreover, in light of all the circumstances, the penalty imposed was appropriate (see, Matter of Pell v Board of Educ., 34 NY2d 222). Lazer, J. P., Gibbons, Eiber and Kunzeman, JJ., concur.